Citation Nr: 0626609	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-28 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for claimed avascular 
necrosis of both hips, to include as due to due to exposure 
to ionizing radiation.  

2.  Entitlement to service connection for claimed chronic 
pancreatitis, to include as due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for claimed 
lymphangitis and lymphocytosis t-cell type, to include as due 
to exposure to ionizing radiation.  

4.  Entitlement to service connection for claimed cataracts, 
to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for claimed 
degenerative changes with narrowing of L5-S1 disc spaces 
claimed as back problems secondary to avascular necrosis of 
both hips.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to April 
1987 and then served with the Reserve from April 1987 to 
September 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO.  

The Board notes that the veteran was scheduled to appear for 
a videoconference hearing at the RO in June 2006.  He failed 
to report to the hearing and, to date, no further hearing 
request has been received by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In this case, the Board finds that additional development is 
necessary in order to fairly decide the veteran's claims.  

The veteran asserts that his claimed conditions are due to 
exposure to ionizing radiation exposure and other hazardous 
materials during service.  

In a statement received in April 2002, the veteran stated 
that during his active duty service from 1983 to 1987, he was 
assigned to a supply unit where he checked radiation levels 
in radiation and electronics vaults.  He stated that he was 
checked weekly for radiation exposure.  He also reported 
often delivering items that were stored in these vaults and 
sometimes having items rejected for shipment due to their 
hazardous nature.  The veteran denied any post-service 
exposure.  

In this case, the veteran's medical records reflect exposure 
to a source of water contaminated with trichloroethylene, 
concentrated a 6 ug/l and 7 ug/l.  In a September 1987 letter 
from the State of Rhode Island Department of Health, those 
levels exceeded drinking water standards.  In a December 1987 
clinical note, the examiner reported the veteran's exposure 
to the contaminated water.  

The service medical records reflect the veteran's complaints 
of having had low back pain, tonsillitis and upper 
respiratory infections.  

The submitted VA and private medical evidence reflects 
current diagnoses of avascular necrosis of the hips, 
pancreatitis and pancreatic cyst.  The records also document 
medical treatment for cataracts and low back pain with 
degenerative changes shown on x-ray studies.  

The veteran was granted Social Security Administration (SSA) 
disability benefits beginning on April 26, 1996 due to 
bilateral avascular necrosis of the hips, status post 
bilateral cord decompressions without significant improvement 
or restoration of function.  

VA medical records reflect that the veteran's avascular 
necrosis and pancreatitis were of unknown etiology.  The 
veteran's VA treatment records also reflect diagnoses of 
large granuloma, lymphocytosis and cataracts.  Degenerative 
changes were noted on VA x-ray study in August 1999.  

Based on the evidence of record, the Board finds that 
additional development is necessary in order to fairly decide 
the veteran's claims.  

While this case is in remand status, the RO should obtain all 
outstanding VA treatment records and/or obtain the necessary 
releases from the veteran in order to obtain any outstanding 
private medical evidence.  

Given that the SSA may contain medical evidence in 
conjunction with this application that would bear on his 
service connection claims, and any available records need to 
be obtained.  38 C.F.R. § 3.159(c)(2).  

Further action concerning the issue of secondary service 
connection for lumbar spine degenerative changes will be held 
in abeyance pending completion of the indicated action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding his claim.  
The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should 
also be advised that an effective date 
for the award of benefits will be 
assigned if an increased evaluation is 
granted.  See Dingess/Hartman, 19 Vet. 
App. 473 (2006).  

2.  The RO should also contact VA in 
order to for all records of treatment of 
the veteran since July 2002.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  The RO should take appropriate steps 
to contact the SSA and request any 
clinical records of treatment of the 
veteran corresponding to his disability 
benefits application.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records is unsuccessful, documentation to 
that effect should be included in the 
veteran's claims file.  

4.  Then the RO should schedule the 
veteran for a VA examination(s) in order 
to ascertain the nature and likely 
etiology of the claimed avascular 
necrosis of the hips, chronic 
pancreatitis, lymphangitis and 
lymphocytosis t-cell type and cataracts.  

All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

Based on the examination findings and a 
review of the record, the examiner should 
describe the veteran currently suffers 
from disability manifested avascular 
necrosis of the hips, chronic 
pancreatitis, lymphangitis and 
lymphocytosis t-cell type or cataracts 
that at least as likely as not are due to 
his claimed exposure to radiation or 
hazardous materials or other event or 
incident of his service.  

The reasons and bases for this opinion 
should be provided.  In addition, the 
examiner should discuss the veteran's 
other medical conditions found in the 
medical records, including possible 
alcohol abuse, in relation to his 
avascular necrosis of the hips, chronic 
pancreatitis, and lymphatic disorders.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should include any applicable law and 
regulation not previously included in the 
prior statement of the case and 
supplemental statement of the case.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument 
concerning the matters on appeal.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


